                                UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,
                                                              Case No. 21CR1589-JLS

                                           Plaintiff,
                       vs.


NORMA YUMOL ( 1)

                                                                     JUN 2 4 2021
                                        Defendant.




      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or

 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
      Ct 1- 21:952, 960 - Importation of Methamphetamine (Felony)




 Dated:
                                                        #:~,----
                                                        United States Magistrate Judge
